ORDER
Respondent is an attorney licensed to practice law in South Carolina. He petitions to be transferred to disability inactive status pursuant to Paragraph 19 of Rule 413, SCACR.
The petition is granted and respondent is transferred to disability inactive status until further order of this Court.
It is so ordered.
ORDER
By order dated November 17, 1995, petitioner’s request to be transferred to disability inactive status pursuant to Paragraph 19 of Rule 413, SCACR was granted. Petitioner now seeks to have that order vacated so he may transfer from being an active to a retired member of the South Carolina Bar.
IT IS ORDERED that this Court’s order of November 17, 1995, transferring petitioner to disability inactive status is vacated.
/s/ Ernest A. Finney, Jr., C.J.
/s/ Jean H. Toal, A.J.
/s/ James E. Moore, A.J.
/s/ John H. Waller, Jr., A.J.
/s/ E.C. Burnett, III, A.J.